TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00294-CV



                                William W. Wade II, Appellant

                                                v.

                        Ohio Casualty Insurance Company, Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-06-002440, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant William W. Wade II has filed notice that he and appellee Ohio Casualty

Insurance Company have settled their differences. He requests that this appeal be dismissed.

The certificate of conference indicates that appellee supports the motion. We grant the motion and

dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: February 26, 2008